PER CURIAM.
Upon consideration of the report and recommendation of the special master, the petition seeking a belated appeal of the order rendered on or about April 8, 2005, denying petitioner’s motion for posteonviction relief in Escambia County Circuit Court case number 2000-CF-000274, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
ALLEN, WEBSTER, and HAWKES, JJ., concur.